 



EXHIBIT 10.2
Participation Form
Participation Form No. 1
Lodgian, Inc. Executive Incentive Plan
Participation Form
To: Daniel Ellis
In accordance with the provisions of the Lodgian, Inc. Executive Incentive Plan
(the “Plan”), you are hereby notified that you have been selected to become a
Participant in the Plan. As a Participant, you may become entitled to incentive
compensation pursuant to the terms and provisions of the Plan for the Bonus
Years noted below:

          2006: þ   2007: þ   2008: þ

Your Maximum Annual Cash Bonus Amount shall be:
$288,750
Your Base Annual Restricted Shares shall be:
6,000
Your Bonus Multiplier shall be:
50%
The Company must achieve certain performance goals noted in the Plan for you to
receive all or any portion of your Maximum Annual Cash Bonus Amount or all, any
portion of, or a multiple of, your Base Annual Restricted Shares. This
Participation Form will evidence your participation in the Plan. You should
consult the Plan for details concerning the calculation and determination of
your potential incentive compensation.
In witness whereof, we, the undersigned members of the Committee have executed
this Participation Form as of this 31 day of January, 2006.

         
s/ Kevin C. McTavish
 
  s/ Sean F. Armstrong
 
   
Committee Member
  Committee Member    
 
       
s/ Kenneth A. Caplan
 
       
Committee Member
       

